DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This action is responsive to the amendment dated 8/17/2022.  Claims 1-21 remain pending.  Claims 22 and 23 are new.  This action is Final.

Response to Remarks
	Applicant argues that Van Vliet fails to disclose the limitation of “each said hose fluidly connected with a different one of the reels” as required by claim 1.  The Examiner respectfully disagrees.  In Col. 5, lines 9-20, Van Vliet states that:
One or more spill containment pans (not shown) may be provided with the system, for example a pan of sufficient size to catch leaking fluids from the system during use. The pan or pans may be positioned to catch fluids leaking from each or both manifolds, and hose reels 30.
	Reels with fluidic connections are well known in the art and commonly used.  This section clearly implies that there are fluidic connections and passages in the reels. Otherwise, there would be no use to have pans collect fluid from the reels if there are no fluidic connections or passages.  Therefore, Van Vliet does meet each and every limitation as described below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-14, 16-20 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Vliet et al. (US 9,346,662, hereafter “Van Vliet”).
Regarding claim 1, Van Vliet discloses a fluid delivery apparatus (Fig. 1) comprising: a mobile distribution station (14); at least one manifold (36, 38) on the mobile distribution station; a pump (32, 34) configured to deliver fluid to the at least one manifold; a plurality of reels (30) fluidly connected with the at least one manifold; a plurality of hoses (24), each said hose fluidly connected with a different one of the reels; a plurality of valves (28, 58), each said valve situated between the at least one manifold and a respective different one of the reels (Fig. 1); a plurality of fluid level sensors (54), each said fluid level sensor paired with a different one of the hoses (Fig. 2; see how each hose is connected to each respective tank and fluid level sensor); and a controller (56) configured to individually open and close the valves responsive to the fluid level sensors (Col. 4, lines 31-58).
Regarding claim 2, Van Vliet further discloses the fluid delivery apparatus as recited in claim 1, wherein the reels are arranged on first and second opposed sides on the mobile distribution station. (as shown in Fig. 1; the reels connected to 34 are on a first side and the reels connected to 36 are on a second side opposed to the first side)
Regarding claim 3, Van Vliet further discloses the fluid delivery apparatus as recited in claim 1, further comprising a register configured to measure an amount of fluid delivered by the pump. (see how the fuel meters are configured to determine how much fuel was used as discussed in Col. 6, lines 61-64)
Regarding claim 4, Van Vliet further discloses the fluid delivery apparatus as recited in claim 1, wherein the at least one manifold includes two manifolds. (36 and 38 are two manifolds)
Regarding claim 5, Van Vliet further discloses the fluid delivery apparatus as recited in claim 1, wherein the controller is configured to determine fluid levels based on signals from the fluid level sensors and determine whether one or more of the fluid levels are below one or more fluid level thresholds. (Col. 4, lines 31-58)
Regarding claim 6, Van Vliet further discloses the fluid delivery apparatus as recited in claim 5, wherein the controller is configured to open the valves for which the fluid levels are below the fluid level thresholds. (Col. 4, lines 31-58)
Regarding claim 8, Van Vliet further discloses the fluid delivery apparatus as recited in claim 1, wherein the plurality of reels are fluidly connected by hard piping with the at least one manifold. (the pipe at 22 connecting 30 to the manifold is a hard pipe)
Regarding claim 9, Van Vliet further discloses the fluid delivery apparatus as recited in claim 1, wherein the mobile distribution station includes a mobile trailer. (Col. 2, lines 24-34)
Regarding claim 10, Van Vliet further discloses the fluid delivery apparatus as recited in claim 1, wherein the mobile distribution station includes a container (the housing forming 14 as shown in Fig. 1), and the pump, the at least one manifold, the plurality of valves, and the plurality of reels are in the container. (Fig. 1)
Regarding claim 11, Van Vliet discloses a fluid delivery apparatus (Fig. 1) comprising: a mobile distribution station (14); a manifold (36, 38) on the mobile distribution station; a pump (32, 34) on the mobile distribution station, the pump being configured to deliver fluid to the manifold; a plurality of reels (30); a plurality of supply lines (the lines between 36/38 and each of 30), each said supply line fluidly connecting one of the reels with the manifold; a plurality of hoses (24), each said hose fluidly connected with a different one of the reels (Fig. 1); a plurality of valves (28, 58), each said valve situated in a different one of the supply lines (Fig. 1); a plurality of fluid level sensors (54), each said fluid level sensor paired with a different one of the hoses (Fig. 2; see how each hose is connected to each respective tank and fluid level sensor); and a controller  (56) configured to individually open and close the valves responsive to the fluid level sensors. (Col. 4, lines 31-58)
Regarding claim 12, Van Vliet further discloses the fluid delivery apparatus as recited in claim 11, wherein the reels are arranged on first and second opposed sides on the mobile distribution station. (as shown in Fig. 1; the reels connected to 34 are on a first side and the reels connected to 36 are on a second side opposed to the first side)
Regarding claim 13, Van Vliet further discloses the fluid delivery apparatus as recited in claim 11, wherein the controller is configured to determine fluid levels based on signals from the fluid level sensors and determine whether one or more of the fluid levels are below one or more fluid level thresholds. (Col. 4, lines 31-58)
Regarding claim 14, Van Vliet further discloses the fluid deli very apparatus as recited in claim 13, wherein the controller is configured to open the valves for which the fluid levels are below the fluid level thresholds. (Col. 4, lines 31-58)
Regarding claim 16, Van Vliet further discloses the fluid delivery apparatus as recited in claim 11, wherein the mobile distribution station includes a mobile trailer. (Col. 2, lines 24-34)
Regarding claim 17, Van Vliet further discloses the fluid delivery apparatus as recited in claim 11, wherein the mobile distribution station includes a container (the housing forming 14 as shown in Fig. 1), and the pump. the at least one manifold, the plurality of valves. and the plurality of reels are in the container. (Fig. 1)
Regarding claim 18, Van Vliet discloses a mobile fuel distribution system comprising a fuel source (18, 20), at least one manifold (36, 38) for receiving fuel from the fuel source, a pump (32, 34) configured to deliver the fuel from the fuel source to the at least one manifold, a plurality of reels (30), a plurality of hoses (24), each said hose fluidly connected with a different one of the reels (Fig. 1), a plurality of valves (28, 58), each said valve situated between the at least one manifold and a respective different one of the reels (Fig. 1), a plurality of fluid level sensors (54), each said fluid level sensor being paired with a different one of the hoses (Fig. 2; see how each hose is connected to each respective tank and fluid level sensor), and a controller (56) configured to individually open and close the valves responsive to the fluid level sensors. (Col. 4, lines 31-58)
Regarding claim 19, Van Vliet further discloses the mobile fuel distribution system as recited in claim 18, wherein the at least one manifold includes two manifolds. (36 and 38 are two manifolds)
Regarding claim 20, Van Vliet further discloses the mobile fuel distribution system as recited in claim 18, wherein the controller is configured to determine fluid levels based on signals from the fluid level sensors, determine whether one or more of the fluid levels are below one or more fluid level thresholds, and open the valves for which the fluid levels are below the fluid level thresholds. (Col. 4, lines 31-58)
Regarding claim 23, Van Vliet further discloses the fluid delivery apparatus as recited in claim 1, wherein the controller is configured to individually open and close the valves responsive to electronic signals to the controller from the fluid level sensors that are indicative of fluid levels in fluid tanks that the hoses are connected to. (Col. 4, lines 31-58)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Vliet.
	Regarding claim 22, Van Vliet further discloses The fluid delivery apparatus as recited in claim 1, wherein the mobile distribution station is elongated between first and second mobile distribution station ends (Fig. 1), with first and second broadsides extending between the first and second mobile distribution station ends (see the broadsides on each end of the mobile distribution station with reference to Fig. 1), but fails to disclose wherein the reels are arranged in a first row along the first broadside and in a second row along the second broadside such that the hoses in the first and second rows extend in opposite directions from each other.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the organization of the mobile distribution station of Van Vliet such that the reels are arranged in a first row along the first broadside and in a second row along the second broadside such that the hoses in the first and second rows extend in opposite directions from each other since rearranging parts of an invention involves only routine skill in the art. The motivation for doing so would be to provide a system which allows a user to access both sides of the mobile distribution station in an easy manner.
Furthermore, absent a teaching as to criticality that the reels are arranged in a first row along the first broadside and in a second row along the second broadside such that the hoses in the first and second rows extend in opposite directions from each other, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).  In this case, the original specification is silent to any discussion of criticality towards this limitation.

Allowable Subject Matter
Claims 7, 15 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753